Cook, J.,
dissenting. I respectfully dissent because I disagree with the majority’s determination that SERB abused its discretion in finding that there *183was no probable cause for a hearing on relators’ unfair labor practice charge. The májority improperly assails SERB’S decision based on (1) a differing interpretation of the policy aspects of R.C. Chapter 4117 and (2) a differing view of how SERB should have exercised its discretion with respect to issuing a complaint.
The majority opinion, in essence, holds that any decision by a public employer to privatize is an unfair labor practice. It construes R.C. 4117.11(A)(1) as affording unionized state employees a statutory right to remain forever subject to Ohio collective bargaining law rather than to the National Labor Relations Act.
SERB rejected this view. SERB’S reasonable interpretation was that a change in corporate structure that thereby removed employees from the public sector was not the type of conduct prohibited by R.C. 4117.11(A)(1). “[C]ourts must defer to SERB’S interpretation of R.C. Chapter 4117.” State ex rel. Grady v. State Emp. Relations Bd. (1997), 78 Ohio St.3d 181, 183-184, 677 N.E.2d 343, 345. This court stated in State Emp. Relations Bd. v. Miami Univ. (1994), 71 Ohio St.3d 351, 353, 643 N.E.2d 1113, 1115-1116, that “[t]he General Assembly has entrusted SERB with the responsibility of administering the statute, and has bestowed upon it the special function of applying the statute’s provisions to the complexities of Ohio’s industrial life. In so doing, it has delegated to SERB the authority to make certain policy decisions. Our review is limited to whether SERB’S policy is unreasonable or in conflict with the explicit language of R.C. Chapter 4117.” The majority here may not, therefore, usurp SERB’S policy function where SERB’S interpretation is reasonable.
SERB not only is to determine policy but also, by the statutory scheme, is accorded broad discretion, much like a prosecutor, in deciding whether to file complaints under R.C. 4117.12(B). With today’s decision, the majority improperly substitutes its judgment for that discretion to be exercised by SERB.
It can be reasonably inferred that, following a thorough investigation, the majority of the members of SERB concluded that where all unionized employees (except the house staff, who were ineligible because they are students) shifted to new collective bargaining units subject to the National Labor Relations Board, there was no evidence of restraint, interference, or coercion of employees in the exercise of R.C. Chapter 4117 rights. This decision reflected SERB’S reasonable interpretation of R.C. 4117.11(A)(1) and cannot be said to be clearly erroneous or arbitrary.
The rationale of the majority misses the mark by analyzing State Emp. Relations Bd. v. Adena Local School Dist. Bd. of Edn. (1993), 66 Ohio St.3d 485, 613 N.E.2d 605, and its teachings concerning claims of antiunion discrimination under R.C. 4117.11(A)(3). Its analysis is inapposite to the R.C. 4117.11(A)(1) unfair labor practice charged in this case.
*184As in all mandamus actions, relators have the burden of establishing a legal right, “clear and free from doubt,” to the writ they seek. State ex rel. Hammond v. Pub. Emp. Retirement Sys. (1972), 29 Ohio St.2d 192, 195, 58 O.O.2d 403, 405, 280 N.E.2d 904, 906. That burden is increased by the hurdle here of showing that the discretionary decision of SERB, on a subject where SERB is vested with interpretive authority, is clearly erroneous and arbitrary. Relators did not carry these burdens, and thus the decision of SERB should stand.
I would, therefore, deny the writ.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.